DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 30-57 are pending. 
This application claims priority as a 371 filing of PCT/CN2018/080480 which claims priority to Chinese Patent Application No. 201710210863.5 filed on March 31, 2017. Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. A translation of PCT/CN2018/080480 is also required to ascertain the designation that this application is a true continuation of Chinese Patent Application No. 201710210863.5. Therefore, the effective filing date for prior art purposes is 09/26/2019. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/9/2022 is acknowledged.  The traversal is on the ground(s) that the present Restriction Requirement would not present an undue search burden as all the claims are sufficiently related.  This is not found persuasive because the instantly filed application was filed under 37 CFR 371. As stated in 1893.03(d), unity of invention (not restriction) practice is applicable in such cases. Search burden is not a criteria in 371 cases. As to relatedness, this also is not the criteria. Rather, the determining factor is unity of invention which was not argued in the response. Therefore, claims 1, 30-54, 56 and 57 are under examination. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Information disclosure statements filed 6/24/2022, 2/3/2021, 10/13/2020 and 3/18/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports, Written Opinions and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  Some Documents under Foreign Patent Documents so noted have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 

Claim Objections
Claims 32, 38 and 39 are objected to because of the following informalities:  in claim 32, the term “bya” requires a spacing between. 
Claim 32 and 33 appear to be translation that should be rephrased. The cassette is recited in these claims as configured for expression by AAV viral vector or direct expression. The specification teaches that the cassette is configured to be part of an AAV viral vector or can be expressed without an AAV viral vector. For example, this can be –said shRNA expression cassette is part of a single-stranded AAV viral vector”. That the claim indicates it is part of an AAV vector means that alternatively it is not and thus expression is directly from the cassette. 
Claims referring to SEQ ID NO:s should be formatted as such i.e. claim 38 –selected from the nucleotide sequences of SEQ ID NO:;1-3. That it is in the sequence listing is not necessary. As well, these are place holders but the claim should be directed to the nucleotide sequences. 
In claim 39, respectively does not refer to anything and should be deleted. 
In claim 39, the proper phraseology is “inverted terminal repeat sequence (ITR)”.  This is true of claims 40 and 41
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 41 adds limitations with the terms optionally hence it is not clear what is being limited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of  from the source that it is “derived from”.  
Claim 41 recites the limitation "the AAV terminal inverted repeat sequence" in claim 39.  There is insufficient antecedent basis for this limitation in the claim. There are two IUTRs

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 30-34, 38-41 and 43-54  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
Step 1:  This part of the eligibility analysis evaluates whether the claims falls within any statutory category MPEP 2106. 03. Here, the claim is directed to a product of nature in that it reads on a sequence found in nature. It is noted that claim 1 simply requires a sequence for expressing the shRNA which maybe a promoter or the actual coding sequence and a stuffer sequence of unclaimed properties as well as a sequence as long as a wild type AAV which is about 4.6- 5.1kb. The specification does not clarify this language and in fact supports that it can be a promoter. 
[0013] In the shRNA expression cassette of the present disclosure, the 5′ end of the DNA sequence for expressing the shRNA contains a promoter, the promoter may be a promoter from any source, and the promoter includes one or more selected from an RNA polymerase II promoter and an RNA polymerase III promoter.

Step 2 Prong One:  This step determines if the claim recites a judicial exception. Because the claims recite a nature based product limitation, the markedly different characteristics analysis is used to determine if the nature based product limitation is a product of nature exception. MPEP 2106.04(c (II). The sequences are part of naturally occurring sequences and accordingly, the claims are drawn to a judicial exception. 
Step 2 Prong Two:  This step evaluates whether the claims as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application by reciting that the sequence is an shRNA expression cassette as the properties required of the cassette are simply a sequence for expression wherein AAV have 5’ promoters and a length of an AAV. Under the broadest reasonable interpretation, the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. Sep MPEP 2111. 
Step 2B:  This step evaluates whether the claim as a whole amounts to significantly more than the recited exception i.e. whether any additional elements or combinations of additional elements adds an inventive concept to the claim MPRP 2106.05. Dependent claims recite host optional components, cells and pharmaceuticals comprising the sequence which does not alter the nature of the sequences and hence the claim is not eligible. 

Claim Rejections - 35 USC § 112 ¶4 rejection 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends claim 33 recites that the sequence length can be half od the length of the cassette should it be in a ss AAV vector. However, it depends from a claim that requires it be the length of a wild-type AAV genome. Whether the sequence is ss or ds, it has the same length. Rather, the ds vector comprise the same length of sequences folded upon itself to form the ds vector.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112, first paragraph, because the specification in claim 56 refers to biological deposits to satisfy the “how to make” requirement, but fails to specify the details of the cell line such that one of skill in the art can produce the recited plasmids.
More particularly, claim 57 is drawn to or encompasses use of a specific set of plasmids of which it is not clear which are variable sequences and which are not including pscAAV-H10shRNA-Stuffer and maybe pAAV-R2CX.  As such, this application discloses a cell lines that is encompassed by the definitions for biological material set forth in 37 C.F.R. 1.801.  Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. 1.801 through 1.809. 
It is unclear that the plasmids of claim 57 will be readily available to the public or that the written instructions are sufficient to reproducibly construct this biological material from starting materials known and readily available to the public.  Therefore, in order for a deposit to meet al criteria set forth in 37 C.F.R. 1.801 through 1.809, Applicant or Assignee must provide assurance of compliance with provisions of 37 C.F.R. 1.801-1.809 in the form of a declaration or Applicant’s representative must provide a statement.  The content of such a declaration or statement is suggested by the encoded attachment.  Because such deposit will not have been made prior to the effective filing date of the instant application, Applicant is required to submit a verified statement from a person in a position to corroborate the statement that the biological material which had been deposited is the biological material specifically identified in the applicants as filed (37 C.F.R. 1.804).  Such a statement need not be verified if the person is an agent or attorney registered to practice before the Office.  Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 30-41 and 43-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson et al (US 20190071671).
Davidson teaches an AAV expression vector that encodes an shRNA linked to a promoter. This is represented by the figure below. 

    PNG
    media_image1.png
    153
    455
    media_image1.png
    Greyscale

Because claims 30 and 31 recite optional properties, the basic structure above is sufficient to anticipate these claims. The sequence i.e. AAV can be single or double stranded (see ¶0095).  Thus, in light of the figure and that the length is the length of an AAV vector genome (¶0078)  above encompass claims 32-35, 38. The sequences claimed in claim 38 are noted as being optional.
	An exemplified promoter is polIII or mU6 or tissue specific promotes (see e.g. ¶0018, 0119-0120) thus encompassing claims 35-37, 43, 44 and 46. Cells include HEK293 (see e.g. ¶0287). The text suggests that the virus can be AAV2/8 (see e.g. ¶0139). This is part of a pharmaceutical composition (¶0092). 
Claim 50 speaks of expression of the viral particle. It is assumed that this means expression from the virus particle is non-selectively or selectively in liver cells. This would suggest that the promoter is a liver specific or non-liver specific promoter of which the promoters taught by Davidson comply. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30-54, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 20190071671) in view of Stanek et al (US 20190111157) and Gao et al (US 20180298380).
Stanek teaches that AAV vectors such as those claimed by Davidson (see ¶0020) can comprise mutations in the D sequence which is known to block replication and hence create a replication defective virus (¶0008). Furthermore. The AAV can be made by three plasmid methods using pHelper and a vector appearing to meet the requirements of pAAVR2CX. 
It is unclear if the vector named in claim 58 pscAAV-H1-shRNA-Stuffer is a specific plasmid or one that describes the components necessary in the plasmid. In the latter case, a vector comprising the components is known. Gao teaches on such plasmid (see ¶0144).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate deletion in the D sequence as well as the method to prepare an AAV encoding an shRNA with the three plasmid method of Stanek in view of Gao et al. Such a modification would have resulted in a method encompassed by claims 42, 56 and 57. As noted above: 1) Davidson teaches an AAV with stuffer sequences that can encode shRNA but does not teach methods of preparing or D deletions but 2) Stanek teaches that similar vectors can comprise a D sequence deletion and can be made by 3 plasmid transfection methods and 3) Gao teaches a vector that may meet the requirements of pscAAV-H1-shRNA. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that replacing known components or adding known methods of making would be obvious. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633